DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) &(a)(2) as being anticipated by Hall et al. (U.S. Publication No. 2018/0055488, hereinafter Hall).
	With respect to Claim 1, Hall discloses, see fig 3 unless otherwise noted, a gas collection and analysis system for detecting microbiomes of a stool sample of a subject, the system comprising:
   a waste disposal site [300];
   a sorbent cartridge [sponge para 7] coupled adjacent to the waste disposal site, wherein the sorbent cartridge includes a sorbent media configured to absorb a gas sample from a stool sample evacuated by a subject [fig 4, step 418] within the waste disposal site;
   a sorbent heating block [inductive heater; para 30] configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media; and
   a pumping system [319; para 30] coupling the sorbent cartridge to an ionized gas analyzer mass spectrometer, the pumping system configured to direct the flow of the released gas sample from the sorbent media to the gas analyzer mass spectrometer for chemical analysis.  See Para 34.
	While most of Hall’s embodiments explicitly refer to urine, fig 4 step 418 refers to feces.  Furthermore “from a stool sample” is an intended use.  The sorbent cartridge will absorb whatever gasses emanate from user’s waste, whether feces or urine.  Hall teaches all the positively recited claim elements and would inherently perform the intended function.
	With respect to Claim 2, Hall discloses further comprising one or more sensors [para 26 lists sensors] coupled to the waste disposal site configured to control the pumping system and heating of the sorbent heating block.
	With respect to Claim 4, Hall discloses further comprising a controller [processor 1012, para 43] configured to process data of the ionized gas analyzer mass spectrometer and/or concentration of absorbed and releases gases in real-time and over period of time.
	With respect to Claim 7, Hall discloses that the sorbent cartridge is reusable [para 7, sponges are reusable], thereby allowing the system to obtain gas samples of multiple, different users.
	With respect to Claim 8, Hall discloses that the solid sorbent cartridge comprises one or more membranes.  Sponges have one or more membranes.
	With respect to Claim 9, Hall discloses that the sorbent cartridge comprises a single sorbent media for analysis.  Sponges are a single sorbent media.
	With respect to Claim 10, Hall discloses that the waste disposal site is a toilet [300].
	With respect to Claim 13, Hall discloses that the gas sample is utilized for online analysis via gas chromatography.  See para 26.
	With respect to Claim 14, Hall discloses that the ionized gas analyzer mass spectrometer utilizes gas chromatography.  See para 7.
	With respect to Claim 15, Hall discloses that the system is configured to monitor and track the gas samples of a user for evaluation.  See para 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Boyden (WO2017137741, hereinafter Boyden).
	With respect to Claim 3, Hall discloses a gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but discloses no details of the mass spectrometer.
	 Boyden discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste and specifically mentions using a quadrupole mass spectrometer.  See page 2, first paragraph.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well-known mass spectrometer, including a quadrupole atmospheric ionization mass spectrometer as Hall’s mass spectrometer as this is a common, accurate and reliable type of mass spectrometer.
	With respect to Claim 5, Hall discloses a gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but discloses no details of the mass spectrometer.
	 Boyden discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste and specifically mentions using an ion mobility mass spectrometer on page 23, 2nd paragraph.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well-known mass spectrometer, including ion mobility mass spectrometer as Hall’s mass spectrometer as this is a common, accurate and reliable type of mass spectrometer.
	 With respect to Claim 6, Hall discloses a gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but discloses no details of the mass spectrometer.
	 Boyden discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste and specifically mentions using an electrospray ionization mechanism.  See page 2, first paragraph.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well-known ionization mechanism in the mass spectrometer, including a electrospray ionization mechanism as this is a common, accurate and reliable type of ionization mechanism.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Giese (WO2012106621, hereinafter Giese).
	With respect to Claim 11, Hall discloses that the waste disposal site is a toilet rather than a waste collection bag. 
	Giese discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but collects the waste in a waste collection bag see para 92.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Hall by using a bag instead of a toilet for the benefit of analyzing waste in situations where the user is physically unable to make it to a toilet.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2006/0160134 shows a device that analyzses gases emitted from a users feces [para 32] that also uses an absorbance based concentrator, later heated [para 117] and sent to a spectrometer for analysis [para 34].
Response to Arguments
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive.
	Some of the arguments pertain to new limitations and are thus mooted by the rejection above.  The remaining arguments are addressed below.
	On page 7 the applicant argues that Hall requires collecting and heating of the sample, while the instant application doesn’t collect or heat the stool sample.  First, Hall’s paragraph 5 shows that the heating is an optional limitation to aid in the release of VOCs, not that heating the sample is a required step.  Second, the current claims don’t state that the stool isn’t collected or heated, rather the claims cover “a sorbent heating block configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media”.  Since Hall teaches a sorbent heating block configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media, that claimed limitation is met.
	On page 7, the applicant further argues that Hall provides no teaching to a motivated person of ordinary skill to modify the urine sampling and measurement system to analyze stool as that would require changing how the system collects and prepares the sample for analysis and thus Hall would no longer function as intended.  No modification of Hall is required.  If the user deposits a stool sample into the toilet, stool gases would be absorbed by the sorbent material.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        


                                                                                                                                                                                        /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855